SCHUMAN, J.,
concurring.
I agree with all of the majority’s analysis in Parts I through III and with the home rule analysis in Part IV as far as it goes. I write separately only to add the following thoughts to that last part.
An enactment that falls within the sphere of a governmental unit’s subject matter authority must not only trace that authority to a constitutional grant, it must also avoid violating a constitutional limitation. For example, a Metro ordinance requiring homes owned by women to have 30-foot setbacks but not imposing a similar restriction on homes owned by men would be a regulation that falls within the sphere of Metro’s subject matter authority — land use regulation — but it would nonetheless violate Article I, section 20, a provision that imposes limitations on governmental authority to distribute privileges on the basis of gender, regardless of whether the authority is exercised with respect to land use, pension benefits, or salary.1 Hillsboro contends that, even if Metro has the authority to impose specific land use regulations on cities, the ordinance amendments doing so are unconstitutional nonetheless because they run afoul of a different, limiting provision of the Oregon Constitution: Article XI, section 2, in particular the sentence stating, “The Legislative Assembly shall not enact, amend or repeal any charter * * * for any municipality, city, or town.”
As construed in La Grande / Astoria v. PERB, 281 Or 137, 156, 576 P2d 1204, adh’d to on reh’g, 284 Or 173, 586 P2d 765 (1978), that sentence prohibits the legislature from *497enacting a statute that “is irreconcilable with the local community’s freedom to choose its own political form.” Hillsboro argues that, to the extent that ORS chapter 268 authorizes Metro to dictate the contents of an ordinance and require Hillsboro to enact it, those provisions deprive Hillsboro of its freedom to choose its own political form. The electors of Hillsboro have enacted a charter under which they have chosen to govern themselves through a city council. They have not chosen to govern themselves through an altogether different legislative forum, the Metro council.2
I find Hillsboro’s argument to be unpersuasive. Under the Oregon Constitution, the Legislative Assembly has plenary authority to supersede home rule cities in matters of “substantive social, economic, or other regulatory policy.” Id. The state’s authority to impose land use regulations cannot be disputed, even when those regulations run counter to the preferences of cities or counties. By the same token, the legislature can delegate this superseding authority to its own creations such as state agencies. The delegation to Metro is no different. Thus, Hillsboro’s argument reduces to an assertion that, even if the state can give Metro authority directly to impose specific zoning ordinances within Hillsboro, it cannot give Metro authority to do so indirectly by compelling Hillsboro to do the state’s will. As Hillsboro puts it,
“[i]f authorized, Metro could possibly regulate industrial locations through its own ordinances. And it can undoubtedly enact standards to apply by the Hillsboro City Council in the enactment of city legislation. But the Metro Council cannot direct the City’s legislative body to adopt particular detailed zoning law and apply that zoning without transgressing the City’s charter organization of its own government.”
This argument appears to elevate form over substance. If the state or its creatures such as Metro do not *498trench on Hillsboro’s ability to choose its own political form by enacting legislation directly imposing a land use regulation on Hillsboro, why can they not enact legislation compelling Hillsboro itself to enact the legislation?
One answer to this question is suggested by United States Supreme Court cases examining the limits of congressional authority. In New York v. United States, 505 US 144, 112 S Ct 2408, 120 L Ed 2d 120 (1992), the Court struck down a provision that would have compelled states either to take title to untreated radioactive waste produced within the state or to enact legislation to regulate that waste. The Court concluded that, although Congress could preempt state authority by directly imposing regulations, and it could provide incentives and. disincentives designed to persuade the state to enact regulations, it could not indirectly impose its will on a state by requiring the state to legislate. Id. at 188. Doing so would amount to “ ‘commandeer[ing] the legislative process of the States by directly compelling them to enact and enforce a federal regulatory program.’ ” Id. at 161 (quoting Hodel v. Virginia Surface Mining & Reclamation Assn., Inc., 452 US 264, 288, 101 S Ct 2352, 69 L Ed 2d 1 (1981)). Reviewing constitutional history, the Court emphasized that the Framers, having witnessed the failure of the Articles of Confederation, explicitly and consciously decided that the federal government would regulate individuals and not states. Id. at 166. A corollary of that decision, also forged in debate at the Constitutional Convention, was that Congress could not “employ state governments as [federal] regulatory agencies.” Id. at 163; accord Printz v. United States, 521 US 898, 925-28, 117 S Ct 2365, 138 L Ed 2d 914 (1997) (Congress cannot require local executive officials to implement federal law). Such compulsory legislation, the Court concluded, would offend the fundamental concept of state sovereignty incorporated into the federal system. Thus, if we were to apply the United States Supreme Court’s federalism jurisprudence to this home rule issue, we would find Hillsboro’s argument compelling.
To do so, however, would be inappropriate. As the cases cited above explain, the reason that Congress cannot command states to legislate, even when it can accomplish the identical result by legislating itself, has everything to do with *499political dignity and symbolism and nothing to do with power or practice. The reason derives from the text and history of the United States Constitution, under which states retain a special and protected status. The same cannot be said for cities under the Oregon Constitution.
In the federal system, for example, states preexisted the nation; the nation began as a confederation of sovereign-ties. Thus, the term “state sovereignty’ continues to have currency. Oregon, on the other hand, was never a confederation of cities; indeed, for the first 47 years of the state’s existence, until the home rule amendments were adopted in 1906, cities had no independent legislative power. It is not an accident of language that the legal term for city authority is “home rule,” with its connotations of parochialism, and not “city sovereignty.” No one runs for office in Oregon on the platform of Cities’ Rights.
Further, within the federal system, states exercise plenary authority while the federal government is limited to the exercise of enumerated powers. With cities and states, the relationships are reversed: The state has presumptive and plenary authority in matters of “substantive social, economic, or other regulatory policy,” LaGrande / Astoria, 281 Or at 156, including land use regulation, and to the extent that cities have independent authority, it is conferred on them by the state charter. Or Const, Art IV, § 1(5); Or Const, Art XI, § 2. In other words, although the United States Constitution specifies that “[t]he powers not delegated to the United States by the Constitution, nor prohibited by it to the States, are reserved to the States respectively, or to the people,” US Const, Amend X, no comparable text in the Oregon Constitution reserves to cities the residuum of unenumerated powers.
In short, states have a role in the history and structure of the federal system and in the text of the federal constitution that confers on them a dignitary interest and symbolic value such that Congress, when it wants to impose its will on them, cannot do so in an offensive manner. Cities do not play a comparable role in the history or structure of Oregon nor in the text of its constitution. I therefore perceive *500no reason why Metro, acting under its constitutional, statutory, and charter authority, cannot require Hillsboro to enact legislation that Metro itself could enact if it so desired. The disputed ordinance amendments are such legislation and, in enacting them, Metro does not dictate to Hillsboro the form of its political organization.

 By analogy, an act of Congress regulating the interstate shipment of newspapers endorsing Democrats would fall within the authorization contained in the Commerce Clause, US Const, Art I, § 8, but would nonetheless be unconstitutional for running afoul of the First Amendment.


 I note that, of the challenged amendments, only one, MC 3.07.420(B), quoted by the majority, 200 Or App at 487-88, actually requires Hillsboro (and other cities within Metro) to adopt specified provisions. MC 3.07.420(B) declares that cities “shall review their land use regulations and revise them, if necessary, to include measures to limit the size and location of new buildings * * *. One such measure shall be that [certain named types of new buildings] shall not occupy more than” specified numbers of square feet. (Emphasis added.)